Citation Nr: 0618872	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for post-
surgical repair, fracture of middle phalanx of the left ring 
finger.

2.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia and esophageal reflux disease, status post 
fundoplication.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The appellant had active military service from June 1979 to 
September 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision that, 
inter alia,  granted service connection and assigned a 
noncompensable rating, each, for post-surgical repair, 
fracture of the middle phalanx of the left ring finger, and 
for hiatal hernia and esophageal reflux disease, status post 
fundoplication, each effective October 1, 2001.  

The appellant filed a Notice of Disagreement (NOD) in August 
2003, and the RO issued a Statement of the Case (SOC) in 
August 2003.  The appellant filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in October 2003.

In February 2004, during the pendancy of this appeal, the RO 
granted a 10 percent initial rating for hiatal hernia and 
esophageal reflux disease, status post fundoplication, 
effective October 1, 2001, but denied a higher initial rating 
(as reflected in the Supplemental SOC (SSOC)); the RO 
continued the noncompensable initial rating for fracture of 
the middle phalanx of the left ring finger.    

Inasmuch as each issue on appeal involves disagreement with 
the initial rating assigned following the grant of service 
connection, the Board has characterized the issues in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Further, inasmuch as a higher rating is available, 
and a claimant is presumed to be maximum available benefit 
for a given disability, each claim for a higher initial 
rating remains viable on appeal.  Id.; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In July 2005, the Board remanded the matters on appeal to the 
RO, via the Appeals Management Center (AMC), for additional 
action.  After accomplishing the requested action, the RO 
continued the denial of each claim (as reflected in the 
February 2006 SSOC), and returned these matters to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the October 1, 2001, effective date of the grant of 
service connection, the appellant's left ring finger 
disability has been manifested by limitation of motion 
developing into an unfavorable ankylosis.  There is no 
objective clinical evidence of additional limitation of 
function due to pain, weakness, lack of endurance, or 
fatigability.

3.  There is no evidence that the appellant's hiatal hernia 
with esophageal reflux disease has, at any time since the 
October 1, 2001, effective date of the grant of service 
connection, been manifested by persistently recurrent gastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substantial arm or shoulder pain, productive 
of considerable impairment of health.  
 

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for post-
surgical repair, fracture of middle phalanx of the left ring 
finger, have not been met at any point since the October 1, 
2001, effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.20, 4.71a, Diagnostic 
Codes 5227, 5230 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for hiatal hernia and esophageal reflux disease, 
status post fundoplication, have not been met at any point 
since the October 1, 2001, effective date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.20, 
4.114, Diagnostic Code 7346 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

In a November 2002 pre-rating letter, the RO advised the 
appellant of VA's duty to assist under the VCAA.  The letter 
advised also notified the appellant of the elements required 
to show entitlement to service connection, as well as the 
evidence received in support of the claim to date.  After 
that letter, the appellant was provided an opportunity to 
respond.  The Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and that he has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the RO's notice letters in November 
2002 and September 2004, and the AMC's post-remand notice 
letter of July 2005, collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  Those documents advised the appellant 
that VA is required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The documents identified the evidence of 
record to that point, including newly-received evidence, and 
asked the appellant to identify and provide the necessary 
releases for any medical providers from whom he wished VA to 
obtain additional evidence for consideration.  In the July 
2005 letter, the AMC specifically advised the appellant, 
"Please provide us with any additional evidence or 
information you may have pertaining to your claim."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006)).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided (adequate notice was 
completed by the AMC's notice letter in July 2005, and the 
RO's last adjudication of the claim was in February 2006).  
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, VA 
must provide notice of all higher ratings assignable; this is 
was accomplished in the SOC and SSOC, which suffices under 
Dingess/Hartman.  In these claims, VA notice must include 
information regarding the effective date assigned; this was 
accomplished in the rating decision of June 2003 
(establishing an effective date of service connection) and 
the rating decision of February 2004 (establishing the 
effective date for an increased initial evaluation for hiatal 
hernia and esophageal reflux disease).  In adjudicating the 
claims for higher initial rating, the Board has considered 
(as the RO considered) all time periods since the effective 
date of service connection, which would, by implication, 
involve a consideration of effective date for any higher 
rating granted.  (Parenthetically, the Board notes that the 
appellant has not even suggested that the assigned effective 
date of service connection is being challenged.)  The Board 
also notes that as the Board in this case is denying the 
claims for a higher initial rating, so no effective dates are 
being assigned and there is no possibility of prejudice under 
the notice requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim.  The 
RO obtained the appellant's service medical records, and 
reports of VA medical examinations accomplished in connection 
with the claims have associated with the claims file.

The Board points out that, on a number of occasions, as noted 
above, the RO has requested that the appellant to provide 
information regarding, or records pertaining to, relevant 
post-service treatment; however, the appellant has not 
responded by providing any records himself or by identifying 
any providers to be contacted by VA.  These matters were 
remanded in July 2005 because the file appeared to indicate 
that the appellant had private (non-VA) treatment records 
relevant to the claims on appeal; the RO sent letters to the 
appellant in September 2004 and July 2005 asking him to 
provide the records or authorization for VA to obtain those 
records, but he did not respond to either letter.  The Board 
notes that the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have evidence that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).  In this case, the RO has diligently pursued the 
appellant's cooperation in obtaining relevant records, and no 
further efforts in this regard are warranted  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

A.  Post-Surgical Repair of Fracture, Middle Phalanx of Left 
Ring Finger

Residuals of fractures to the ring finger are rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5230 (ring 
or little finger, limitation of motion).  This diagnostic 
code sets forth no compensable rating, ; i.e., limitation of 
motion of the ring finger is not compensable regardless of 
degree.  As noted below, a VA medical examination in January 
2004 found that the left ring finger was unfavorably 
ankylosed, so the disability may be rated under Diagnostic 
Code 5227 (ankylosis of ring or little finger, favorable or 
unfavorable); again, however, this diagnostic code also sets 
forth no compensable rating.  There are no other applicable 
diagnostic codes for rating this disability.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.   See Johnson v. Brown, 9 Vet. App. 7 
(1996).

On VA medical examination in December 2002, the appellant 
complained of inability to make a complete fist, no feeling 
in the finger, scarring, and lack of grip strength.  On 
examination, the appellant had normal range of motion of the 
ring finger, and normal strength in the hands.  The appellant 
was able to tie shoelaces, fasten buttons, pick up paper, and 
tear paper, but with difficulties because of some numbness in 
the hands (the Board notes that the numbness in the hands is 
not due to the fracture, but rather to diabetic neuropathy).  
The examiner specifically noted that range of motion of the 
fingers was normal, and that the factors cited in DeLuca 
(pain, weakness, lack of endurance, or incoordination) were 
not present.  An X-ray of the left hand showed a slight 
irregularity in the middle phalanx of the ring finger, 
possibly secondary to an old, healed fracture.  Neurological 
examination revealed no significant abnormalities.

The appellant subsequently had a VA medical examination in 
January 2004 during which he complained of pain, limited 
range of motion, reduced grip, and difficulties caused by 
getting the finger caught on things due to the irregularity 
of the finger.  The appellant was able to tie shoelaces 
without difficulty, fasten buttons, pick up pieces of paper, 
and approximate the proximal traverse crease of the tips of 
the finger with all fingers.  The left hand had slightly 
decreased strength, and unfavorable anklylosis was present in 
proximal phalanx of the left ring finger.

Applying the symptoms noted above to the applicable rating 
criteria, the Board finds that there is no basis for 
assignment of a compensable rating is not warranted under 
either Diagnostic Code 5227 (ankylosis of the ring or little 
finger) or Diagnostic Code 5230 (limitation of motion of the 
ring or little finger).  As noted above, neither of these 
diagnostic codes has provision for a compensable rating, 
regardless of severity.

In view of the above, the Board (like the RO) has considered 
whether an initial compensable rating is assignable on an 
extra-scheduler basis.  See 38 C.F.R. § 3.31(b)(1) (cited to 
in the rating decision on appeal, as well as the SOC and 
SSOC).  However, there is no showing that, at any point since 
the effective date of the grant of service connection, the 
appellant's service-connected disability of the left ring 
finger has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or has otherwise rendered  
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Board notes that the appellant has argued that higher 
rating is appropriate because during military service he had 
a virulent infection caused by the fractured finger; he also 
cited reduced grip strength an inability to make a fist with 
the left hand, resulting in reduced function of that hand 
(see VA-9 filed in October 2003).  However, none of these 
assertions show that schedular criteria for compensable 
rating are met under any alternative diagnostic code, or show 
entitlement to a compensable rating on extra-schedular basis.  

For all the foregoing reasons, the Board concludes that the 
claim for  initial, compensable rating for the service-
connected disability of the left ring finger must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B. Hiatal Hernia and Esophageal Reflux Disease

Hiatal hernias are rated under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  As a threshold matter, the 
Board notes that no other diagnostic codes are applicable to 
this disability.

Pursuant to Diagnostic Code 7346, a maximum rating of 60 
percent may be assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  A rating of 30 percent may be assigned 
for persistently recurrent gastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substantial arm or 
shoulder pain, productive of considerable impairment of 
health.  A rating of 10 percent (the appellant's current 
rating) may be assigned with two or more of the symptoms for 
the 30 percent rating, with less severity.

The terms "severe impairment of health" and "considerable 
impairment of health" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

The pertinent evidence reflecting symptoms of the appellant's 
hiatal hernia since October 1, 2001, consists of the 
following:

During a VA examination in December 2002, the appellant 
reported occasional sharp pain in the stomach and burning in 
the throat and occasional nausea/vomiting.  The examiner 
noted that the appellant's gastrointestinal condition was not 
causing any significant malnutrition, and that there was no 
anemia.  An upper GI series showed hiatal hernia and 
gastroesophageal reflux and postoperative changes at the 
level of the gastroesophageal junction.  The examiner stated 
that the appellant's daily activity was affected by inability 
to drive for a prolonged period, inability to lift because of 
the reflux disease, and dietary restrictions.

The appellant filed an NOD in July 2003, in which he 
described extreme reflux, frequent vomiting, chest pain, 
shoulder pain, lower gastric pain, and dietary restrictions 
(no caffeine, citrus, or spicy foods, and limited tomatoes).

During a VA medical examination in January 2004, the 
appellant complained of severe gastroesophageal reflux 
disease (GERD) since 1995, with weight loss (from 225 pounds 
to 185 pounds), difficulty swallowing, pain in the stomach 
and arm, nausea, vomiting, reflux, regurgitation, and 
heartburn.  The appellant stated that he took medication, but 
with minimal relief.  The examiner noted abdominal tenderness 
on examination and stated that there was no malnutrition 
caused by the gastrointestinal condition.  All laboratory 
results except hemoglobin were within normal limits, and 
showed that the appellant was not anemic.  

Applying the symptoms as described above to the rating 
criteria of Diagnostic Code 7346, the Board finds that at no 
time since October 1, 2001, have the appellant's symptoms 
more closely approximated the criteria for the higher 30 
percent rating. 
As noted above, a rating of 30 percent requires persistently 
recurrent gastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substantial arm or shoulder 
pain, productive of considerable impairment of health.  The 
appellant has reported persistently recurrent gastric 
distress, and he has reported some arm pain, but there is 
simply no objective evidence that the hiatal hernia produces 
substantial arm and shoulder pain productive of considerable 
impairment of health.  Accordingly, the criteria for the 
higher initial rating are not met.

The above determinations are based on applicable provisions 
of VA's rating schedule.  As with the disability addressed 
above, the Board has considered the provisions of 38 C.F.R. 
§ 3.31(b)(1).  However, there is likewise no showing that, 
any point since the effective date of the grant of service 
connection has the veteran's gastrointestinal disability has 
markedly interfered with employment or warranted frequent 
periods of hospitalization, or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1), in 
connection with this claim, also are not met.  See Bagwell, 9 
Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.

The Board notes that the appellant has argued that a higher 
rating is appropriate because he requires yearly procedures 
to monitor Barrett's esophagus and persistent esophageal 
nodules; he also cites dietary restrictions and chest and 
shoulder pain (see VA-9 filed in October 2003).  However, 
none of these assertions show that the schedular criteria for 
a higher initial rating are met, or that assignment of a 
higher initial rating on an extra-schedular basis is 
appropriate.  

For all the foregoing reasons, the Board concludes that the 
claim for initial rating in excess of 10 percent for hiatal 
hernia and esophageal reflux disease, status post 
fundoplication, must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial compensable rating post-surgical repair, fracture 
of the middle phalanx of the left ring finger, is denied.

An initial rating in excess of 10 percent for hiatal hernia 
and esophageal reflux disease, status post fundoplication, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


